Citation Nr: 0510658	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  0-21 712A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for hepatitis C.  

3.  Entitlement to service connection for post traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty for training from August 
1975 to December 1975.  Thereafter, he had periods of active 
duty for training and inactive duty training until 1978 as a 
member of the military reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for 
hepatitis C and a back disability.  He responded by filing a 
December 2001 Notice of Disagreement, initiating this appeal.  
He was then sent an August 2003 Statement of the Case by the 
RO, and in turn filed an August 2003 VA Form 9, perfecting 
his appeal of these issues.  

This appeal also arises from a March 2003 rating decision 
which denied the veteran service connection for post 
traumatic stress disorder.  He responded by filing an April 
2003 Notice of Disagreement regarding this rating.  In 
October 2003, he was sent a Statement of the Case by the RO, 
and he then filed a November 2003 VA Form 9, perfecting his 
appeal of this issue.  

In March 2005, the veteran testified at a video hearing 
before the undersigned member of the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

According to the claims folder, the veteran was awarded 
Social Security Disability benefits in August 2003.  However, 
the medical records associated with his Social Security claim 
have not been obtained by VA.  VA is obligated to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 5103A 
(West 2002).  These efforts include obtaining pertinent 
federal government records when such records are made known 
to VA.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
In the present case, the records associated with the 
veteran's Social Security Disability claim must be obtained 
prior to any final adjudication of his pending VA claim.  

Therefore, in light of the above, this claim is REMANDED for 
the following additional development:

1.	The RO should contact the Social 
Security Administration and request 
medical records related to the veteran's 
claim for Social Security Disability 
benefits.  If no such records are 
available, that fact should be noted for 
the record.  

2.	Thereafter, the RO must review any 
additional evidence added to the record 
subsequent to the most recent 
Supplemental Statement of the Case, and 
reconsider the veteran's pending service 
connection claims for hepatitis C, a 
back disability, and post traumatic 
stress disorder in light of any 
additional evidence added to the record.  
If the benefits sought on appeal remain 
denied, the appellant and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond 
thereto.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




